Exhibit 10.2

 

OVERSEAS SHIPHOLDING GROUP, INC.

MANAGEMENT INCENTIVE COMPENSATION PLAN

PERFORMANCE-BASED

RESTRICTED STOCK UNIT GRANT AGREEMENT

Form PB 2017 - ROIC

 

THIS AGREEMENT, made as of this ____________, ____ (the “Agreement”), by and
between Overseas Shipholding Group, Inc. (the “Company”), and _____________ (the
“Grantee”).

 

WHEREAS, the Company has adopted the Overseas Shipholding Group, Inc. Management
Incentive Compensation Plan (the “Plan”) to promote the interests of the Company
and its shareholders by providing the employees and consultants of the Company
with incentives and rewards to encourage them to continue in the service of the
Company and with a proprietary interest in pursuing the long-term growth,
profitability and financial success of the Company; and

 

WHEREAS, Section 7 of the Plan provides for the grant of Other Stock-Based
Awards, including restricted stock units, to Participants in the Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

1.       Grant of RSUs. Pursuant to, and subject to, the terms and conditions
set forth herein and in the Plan, the Company hereby grants to the Grantee an
award of performance-based RSUs (collectively, the “RSUs”) in a number equal to
a target of _________ (the “Target RSUs”) and a maximum of __________ with the
actual number of RSUs to be determined based upon achievement of performance
criteria as described in Section 4 below. Each RSU represents the right to
receive one share of Common Stock subject to Section 4 below.

 

2.       Grant Date. The “Grant Date” of the RSUs hereby granted is March 23,
2017.

 

3.       Incorporation of the Plan. All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein. If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan shall govern. Unless otherwise
indicated herein, all capitalized terms used herein shall have the meanings
given to such terms in the Plan.

 

4.       Vesting and Settlement.

 

(a)       Except as specifically provided in this Agreement and subject to
certain restrictions and conditions set forth in the Plan, the RSUs shall vest
and become nonforfeitable based upon the satisfaction of the ROIC performance
goal (the “ROIC Performance Goal”) as set forth below, provided that the Grantee
remains continuously employed by the Company through the end of the three-year
period commencing on January 1, 2017 and ending on December 31, 2019 (the
“Performance Period”). The ROIC Performance Goal shall be based on the Company’s
cumulative return on invested capital (“ROIC”) relative to the Company’s
budgeted ROIC for the Performance Period. The formula for calculating “ROIC” is:

 

             Net operating profit after taxes (operating income less taxes)
            

Long term debt + Current portion of long term debt - Cash+ Shareholders Equity

 

as determined in accordance with U.S. generally accepted accounting procedures
and as reflected on the Company’s audited financial statements. The portion of
the Grantee’s RSUs, if any, that vests and becomes nonforfeitable in the
Performance Period shall be determined in accordance with the following
schedule, using linear interpolation between 80% and 100% attainment and between
100% and 120% attainment of the Performance Goal, as certified by the Committee:

 



   

 

 

Performance Attainment (as a % of Performance Goal) Percentage of Target RSUs
that Vest and Become Nonforfeitable Below 80% 0% 80% 50% 100% 100% 120% 150%

 

No fractional shares of Common Stock shall be issued, and any fractional share
that would have resulted from the foregoing calculations shall be rounded down
to the next whole share.

 

(b)       Notwithstanding anything to the contrary in Section 4(a) above, if the
Grantee’s Employment is terminated by the Company for a reason other than Cause
before the end of the Performance Period, a pro-rata portion of the RSUs shall
vest as of the last day of the Performance Period, determined by multiplying the
number of RSUs that otherwise would have vested at the end of the Performance
Period, based on the level of attainment of the ROIC Performance Goal as
certified by the Committee as provided in Section 4(c) below, by a fraction, the
numerator of which is the number of days the Grantee was in Employment during
the Performance Period and the denominator of which is the number of days in the
Performance Period.

 

(c)       Settlement of the vested RSUs may be in either shares of Common Stock
or cash, as determined by the Committee in its discretion, and shall occur as
soon as practicable following the Committee’s certification following the end of
the Performance Period of the level of attainment of the ROIC Performance Goal
and in any event no later than 60 days after the date of the Committee’s
certification (such date, the “Settlement Date”).

 

5.       Rights as Shareholder. If the RSUs are settled in shares of Common
Stock, upon and following the Settlement Date and the entry of such settlement
on the books of the Company or its transfer agents or registrars, the Grantee
shall be the record owner of the shares of Common Stock and shall be entitled to
all of the rights of a shareholder of the Company including the right to vote
such shares of Common Stock and receive all dividends or other distributions
paid with respect to such shares of Common Stock

 

6.       Forfeiture. Except as otherwise provided in Section 4(b), RSUs which
have not become vested as of the date the Grantee’s Employment terminates shall
immediately be forfeited on such date, and the Grantee shall have no further
rights with respect thereto.

 

7.       Restrictions. Subject to any exceptions set forth in this Agreement or
the Plan, until such time as the RSUs are settled in accordance with Section 4,
the RSUs or the rights represented thereby may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of. No purported sale,
assignment, transfer, pledge, hypothecation or other disposal of the RSUs, or
the rights represented thereby, whether voluntary or involuntary, by operation
of law or otherwise will vest in the assignee or transferee any interest or
right herein whatsoever, but immediately upon such purported sale, assignment,
transfer, pledge, hypothecation or other disposal of the RSUs will be forfeited
by the Grantee and all of the Grantee’s rights to such RSUs shall immediately
terminate without any payment or consideration from the Company.

 

8.       Restrictive Covenants. Unless otherwise determined by the Committee in
its sole discretion, by accepting the RSUs, the Grantee acknowledges that the
Grantee is bound by the following restrictive covenants (the “Restrictive
Covenants”):

 

(a)       Except to the extent (1) expressly authorized in writing by the
Company or (2) required by law or any legal process, the Grantee shall not at
any time during the Grantee’s Employment with the Company or any of its
Affiliates or following the date the Grantee’s Employment terminates use,
disseminate, disclose or divulge to any person or to any firm, corporation,
association or other business entity, Confidential Information (as defined in
Section 20 herein) or proprietary Trade Secrets (as defined in Section 20
herein) of the Company or any of its Affiliates; or

 

(b)       The Grantee shall not at any time during the Grantee’s Employment with
the Company or any of its Affiliates or following the date the Grantee’s
Employment terminates make any derogatory, disparaging or negative statements,
orally, written or otherwise, against the Company or any of its Affiliates or
any of their respective directors, officers and employees.

 



 2 

 

 

Notwithstanding clause (a) above, pursuant to the Defend Trade Secrets Act of
2016 (18 U.S.C. 1833(b)), the Grantee shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made in confidence either directly or indirectly to a federal,
state, or local government official, or to an attorney, solely for the purpose
of reporting or investigating a violation of law. The Grantee shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret made in a complaint, or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. If the Grantee
files a lawsuit or other action alleging retaliation by the Company for
reporting a suspected violation of law, the Grantee may disclose the trade
secret to the Grantee’s attorney and use the trade secret in the court
proceeding or other action, if the Grantee files any document containing the
trade secret under seal and does not disclose the trade secret, except pursuant
to court order. This paragraph shall govern to the extent it may conflict with
any other provision of this Agreement.

 

The Restrictive Covenants are in addition to and do not supersede any rights the
Company or any of its Affiliates may have in law or at equity or under any other
agreement.

 

By accepting the RSUs, the Grantee shall further agree that it is impossible to
measure in money the damages which will accrue to the Company or any of its
Affiliates in the event the Grantee breaches the Restrictive Covenants.
Therefore, if the Company or any of its Affiliates shall institute any action or
proceeding to enforce the provisions hereof, the Grantee shall agree to waive
the claim or defense that the Company or any of its Affiliates has an adequate
remedy at law and the Grantee shall agree not to assert in any such action or
proceeding the claim or defense that the Company or any of its Affiliates has an
adequate remedy at law.

 

If at any time the Committee reasonably believes that the Grantee has breached
any of the Restrictive Covenants described in clauses (a) and (b) above, the
Committee may suspend the vesting of Grantee’s RSUs pending a good faith
determination by the Committee of whether any such Restrictive Covenant has been
breached, it being understood that such suspension shall not cause the
settlement to be delayed beyond the last date that settlement may occur pursuant
to Section 4 hereof. If the Committee determines in good faith that the Grantee
has breached any such Restrictive Covenant, the Grantee shall immediately
forfeit any outstanding unvested RSUs and shall repay to the Company, upon
demand, any Common Stock or cash issued upon the settlement of the Grantee’s
RSUs if the vesting of such RSUs occurred during such breach. The Grantee shall
also be required to repay to the Company, in cash and upon demand, any proceeds
resulting from the sale or other disposition (including to the Company) of
Common Stock issued upon settlement of the Grantee’s RSUs if the sale or
disposition was effected at any time during such breach.

 

The foregoing shall not prejudice the Company’s right to require the Grantee to
account for and pay over to the Company on a pre-tax basis any profit obtained
by the Grantee as a result of any transaction constituting a breach of the
Restrictive Covenants.

 

9.       Taxes.

 

(a)       Liability for Tax-Related Items. Except to the extent prohibited by
law, the Grantee acknowledges that the Grantee is ultimately liable and
responsible for any and all income taxes (including federal, state, local and
other income taxes), social insurance, payroll taxes and other tax-related
withholding (the “Tax-Related Items”) arising in connection with the RSUs,
regardless of any action the Company takes with respect to such Tax-Related
Items. The Grantee further acknowledges that the Company (i) does not make any
representation or undertaking regarding the treatment of any Tax-Related Item in
connection with any aspect of the RSUs, including the grant and vesting of the
RSUs, or the subsequent sale of the shares of Common Stock and (ii) does not
commit, and is under no obligation, to structure the terms of the RSUs or any
aspect of the RSUs to reduce or eliminate the Grantee’s liability for
Tax-Related Items or achieve any particular tax result.

 



 3 

 

 

(b)       Payment of Withholding Taxes. Notwithstanding any contrary provision
of this Agreement, no shares of Common Stock shall be issued unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Grantee with respect to the payment of any taxes which the Company determines
must be withheld with respect to such shares of Common Stock. If the Grantee is
subject to Section 16 of the Exchange Act pursuant to Rule 16a-2 promulgated
thereunder, the Company will withhold from shares of Common Stock upon the
relevant tax withholding event, unless the use of such withholding method is
prevented by applicable law or has materially adverse accounting or tax
consequences, in which case, the withholding obligation may be satisfied by one
or a combination of the methods set forth in the Plan. If the Grantee is not
subject to Section 16 of the Exchange Act pursuant to Rule 16a-2 promulgated
thereunder, the Grantee may elect to have the Company withhold from shares of
Common Stock upon the relevant tax withholding event and such election shall
satisfy the Grantee’s obligations under this Section 9.

 

10.       Modification; Entire Agreement; Waiver. No change, modification or
waiver of any provision of this Agreement which reduces the Grantee’s rights
hereunder will be valid unless the same is agreed to in writing by the parties
hereto. This Agreement, together with the Plan, represent the entire agreement
between the parties with respect to the RSUs. The failure of the Company to
enforce at any time any provision of this Agreement will in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

11.       Policy Against Insider Trading; Recoupment. By accepting the RSUs, the
Grantee acknowledges that the Grantee is bound by and shall comply with all the
terms and conditions of the Company’s insider trading policy as may be in effect
from time to time. The Grantee further acknowledges and agrees that shares of
Common Stock or cash delivered in settlement of the RSUs, and any proceeds of
such shares of Common Stock, are subject to any recoupment or “clawback” policy
of the Company as may be in effect from time to time and applied with
prospective or retroactive effect.

 

12.       Data Privacy Consent. The Grantee hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Grantee’s personal data as described in this Agreement and any other RSU
grant materials by the Company for the exclusive purpose of implementing,
administering and managing the Grantee’s participation in the Plan. The Grantee
understands that the Company may hold certain personal information about the
Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, work location and phone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
hire date, any shares of Common Stock or directorships held in the Company or
any of its Affiliates, details of all awards or any other entitlement to shares
awarded, cancelled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Personal Data”). The Grantee understands that Personal Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, now or in the future, that these recipients may be
located in the Grantee’s country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than the Grantee’s country.
The Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that Personal Data will be held only as long as is
necessary or appropriate to implement, administer and manage the Grantee’s
participation in the Plan. Further, the Grantee understands that the Grantee is
providing the consents herein on a purely voluntary basis.

 

13.       Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiary, if applicable.

 

14.       Captions. Captions provided herein are for convenience only and shall
not affect the scope, meaning, intent or interpretation of the provisions of
this Agreement.

 

15.       Severability. The invalidity or unenforceability of any provision of
the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

16.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 



 4 

 

 

17.       Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.

 

18.       Acceptance. The Grantee hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the RSUs subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee hereby acknowledges that
all decisions, determinations and interpretations of the Board of Directors, or
a Committee thereof, in respect of the Plan, this Agreement and the RSUs shall
be final and conclusive. The Grantee acknowledges that there may be adverse tax
consequences upon disposition of the underlying shares and that the Grantee
should consult a tax advisor prior to such disposition.

 

19.       Section 409A. This Agreement is intended to comply with Section 409A
of the Code or an exemption thereunder and shall be construed and interpreted in
a manner that is consistent with the requirements for avoiding additional taxes
or penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payment and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code. Notwithstanding any provision of this Agreement
to the contrary, any compensation or benefit payable hereunder that constitutes
a deferral of compensation under Code Section 409A shall be subject to the
following:

 

(a)       no amount or benefit that is payable upon a termination of employment
or services from the Company shall be payable unless such termination also meets
the requirements of a “separation from service” under Treasury Regulation
Section 1.409A-1(h), and references in the Agreement to “termination”,
“termination of employment” or like terms shall mean a “separation from
service;”

 

(b)       in the event that any payment to the Grantee or any benefit hereunder
is made upon, or as a result of, the Grantee’s termination of employment, and
the Grantee is a “specified employee” (as that term is defined under Section
409A of the Code) at the time the Grantee becomes entitled to any such payment
or benefit, and provided further that such payment or benefit does not otherwise
qualify for an applicable exemption from Section 409A of the Code, then no such
payment or benefit will be paid or commenced to be paid to the Grantee under
this Agreement until the date that is the earlier to occur of (i) the Grantee’s
death or (ii) six months and one day following the Grantee’s termination of
employment (the “Delay Period”). Any payments which the Grantee would otherwise
have received during the Delay Period will be payable to the Grantee in a lump
sum on the date that is six months and one day following the effective date of
the termination, and any remaining compensation and benefits due under the
Agreement shall be paid or provided as otherwise set forth herein;

 

(c)       whenever a payment under this Agreement specifies a payment period,
the actual date of payment within such specified period shall be within the sole
discretion of the Company, and the Grantee shall have no right (directly or
indirectly) to determine the year in which such payment is made.  In the event a
payment period straddles two consecutive calendar years, the payment shall be
made in the later of such calendar years;

 

(d)       each separately identified amount and each installment payment to
which the Grantee is entitled to payment shall be deemed to be a separate
payment for purposes of Section 409A of the Code; and

 

(e)       the payment of any compensation or benefit may not be accelerated
except to the extent permitted by Section 409A of the Code.

 



 5 

 

 

20.       Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:

 

(a) “Cause” shall mean (i) the Grantee’s failure to attempt in good faith to
perform his or her lawful duties (other than as a result of Disability); (ii)
the Grantee’s willful misconduct or gross negligence of a material nature in
connection with the performance of his or her duties as an employee, which is or
could reasonably be expected to be materially injurious to the Company, or any
of its Affiliates (whether financially, reputationally or otherwise)
(“Injurious”); (iii) a breach by the Grantee of the Grantee’s fiduciary duty or
duty of loyalty to the Company or its Affiliates which is or could reasonably be
expected to be Injurious; (iv) the Grantee’s intentional and unauthorized
removal, use or disclosure of the Company’s or any Affiliate’s document (in any
medium or form) relating to the Company or an Affiliate, or the customers of the
Company or an Affiliate thereof and which is not pursuant to his or her lawful
duties and may be Injurious to the Company, its customers or their respective
Affiliates; (v) the willful performance by the Grantee of any act or acts of
dishonesty in connection with or relating to the Company’s or its Affiliates’
business which is or could reasonably be expected to be Injurious, or the
willful misappropriation (or willful attempted misappropriation) of any of the
Company’s or any of its Affiliates’ funds or property; (vi) the indictment of
the Grantee for, or a plea of guilty or nolo contendere by the Grantee to, any
felony or other serious crime involving moral turpitude; (vii) a material breach
of any of the Grantee’s obligations under any agreement entered into between the
Grantee and the Company or any of its Affiliates that is material to either (A)
the employment relationship between the Company or any of its Affiliates and the
Grantee or (B) the relationship between the Company and the Grantee as investor
or prospective investor in the Company; or (viii) a material breach of the
Company’s policies or procedures, which breach causes or could reasonably be
expected to cause material harm to the Company or its business reputation;
provided that, with respect to the events in clauses (i), (ii), (iv), or (vii)
herein, the Company shall have delivered written notice to the Grantee of its
intention to terminate the Grantee’s employment for Cause, which notice
specifies in reasonable detail the circumstances claimed to give rise to the
Company’s right to terminate the Grantee’s employment for Cause and the Grantee
shall not have cured such circumstances, to the extent such circumstances are
reasonably susceptible to cure as determined by the Board of Directors in good
faith, within 30 days following the Company’s delivery of such notice.

 

(b)       “Competitor” shall mean any individual, corporation, partnership or
other entity that engages in (or that owns a significant interest in any
corporation, partnership or other entity that engages in) any business conducted
by the Company or any of its Affiliates.

 

(c)       “Confidential Information” shall mean all information regarding the
Company or any of its Affiliates, any Company activity or the activity of any of
its Affiliates, Company business or the business of any of its Affiliates, or
Company customers or the customers of any of its Affiliates that is not
generally known to persons not employed or retained (as employees or as
independent contractors or agents) by the Company or any of its Affiliates, that
is not generally disclosed by Company practice or authority to persons not
employed by the Company or any of its Affiliates that does not rise to the level
of a Trade Secret and that is the subject of reasonable efforts to keep it
confidential, and shall include, to the extent such information is not a Trade
Secret and to the extent material, but not be limited to product code, product
concepts, production techniques, technical information regarding the Company’s
or any of its Affiliates’ products or services, production processes and
product/service development, operations techniques, product/service formulas,
information concerning Company or any of its Affiliates’ techniques for use and
integration of its website and other products/services, current and future
development and expansion or contraction plans of the Company or any of its
Affiliates, sale/acquisition plans and contacts, marketing plans and contacts,
information concerning the legal affairs of the Company or any of its Affiliates
and certain information concerning the strategy, tactics and financial affairs
of the Company or any of its Affiliates; provided that Confidential Information
shall not include information that has become generally available to the public,
other than through a breach by such Grantee; and provided further that this
definition shall not limit any definition of “confidential information” or any
equivalent term under the Uniform Trade Secrets Act or any other state, local or
federal law.

 

(d)       “Disability” shall mean, as a result of the Grantee’s incapacity due
to physical or mental illness or injury, the Grantee (i) becomes eligible to
receive a benefit under the Company’s long-term disability plan applicable to
the Grantee, or (ii) has been unable, due to physical or mental illness or
incapacity, to perform the essential duties of his or her employment with
reasonable accommodation for a continuous period of 90 days or an aggregate of
180 days within a one-year period.

 



 6 

 

 

(e)       “Trade Secrets” shall mean all secret, proprietary or confidential
information regarding the Company (which shall mean and include all of the
Company’s subsidiaries and all Affiliates and joint ventures connected by
ownership to the Company at any time) or any Company activity that fits within
the definition of “trade secrets” under the Uniform Trade Secrets Act or other
applicable law, and shall include, but not be limited to, all source codes and
object codes for the Company’s software and all website design information to
the extent that such information fits within the Uniform Trade Secrets Act;
provided that Trade Secrets shall not include information that has become
generally available to the public, other than through a breach by such Grantee;
and provided further that this definition shall not limit any definition of
“trade secrets” or any equivalent term under the Uniform Trade Secrets Act or
any other state, local or federal law.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Grantee has hereunto signed this Agreement
on the Grantee’s own behalf, thereby representing that the Grantee has carefully
read and understands this Agreement and the Plan as of the day and year first
written above.

 

 

  OVERSEAS SHIPHOLDING GROUP, INC.               By: Samuel H. Norton   Title:
President and CEO           Acknowledged and Accepted:               Susan Allan
Pritchard

 

 

 





 7 

